EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Yeates (Reg. No. 75,430) on 02/25/21.

The application has been amended as follows: 
Claim 1:
A computer-implemented method for processing of a message stream, the method comprising: 
obtaining messages of a message stream, each message having an associated timestamp; 
storing each message in at least one of a plurality of queues, wherein the messages of each queue are ordered based on their 
controlling retrieval of a target message from the front of a target queue based on a timing difference between the timestamp of the target message and the timestamps of a front message of each of other queues of the plurality of queues that do not include the target queue, wherein a first message in a first queue has a first timestamp earlier than the timestamp of the target message, and wherein the controlling of the retrieval comprises: 
for each of the other queues, determining a timing difference between the timestamp of the target message and a front message of each queue, and 
identifying a largest value of timing difference from the determined timing differences, and 
permitting a retrieval of the target message from the target queue, wherein the permitting of the retrieval of the target message from the target queue is based on whether the largest value of timing difference exceeds a threshold value.  

The method of claim 1, wherein the permitting of the retrieval of the target message comprises: 
permitting retrieval of the target message from the target queue conditioned upon the largest value of timing difference being less than the threshold value.  


Claim 4:
The method of claim 
denying retrieval of the target message from the target queue conditioned upon the largest value of timing difference exceeding the threshold value; and 
generating an error message in response to the retrieval of the target message from the target queue being denied.  




The method of claim 1, further comprising: 
delaying retrieval of the message from the target queue being denied.  


Claim 8:
The method of claim 1, further comprising: 
receiving an input signal representative of a temporal alignment requirement; and 
determining the threshold value based on the received input signal.  


Claim 9:
The method of claim 1, wherein the threshold value is equal to an average of each timing difference of the front message and a second message in each queue.  

A computer program product for processing of a message stream, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit that: 
obtains messages of a message stream, each message having an associated timestamp; 
stores each message in at least one of a plurality of queues, wherein the messages of each queue are ordered based on their timestamp such that a message with the earliest timestamp is positioned at a front of the queue; and 
controls retrieval of a target message from a front of a target queue based on a timing difference between the timestamp of the target message and the timestamps of the front message of each of the other queues of the plurality of queues, wherein a first message in a first queue has a first timestamp and wherein the controlling of the retrieval comprises: 
for each of the other queues, determining a timing difference between the timestamp of the target message and a front message of each queue, and 
identifying a largest value of timing difference from the determined timing differences, and 
permitting, a retrieval of the target message from the target queue, wherein the permitting of the retrieval of the target message from the target queue is based on whether the largest value of timing difference exceeds a threshold value.  


Cancel claim 13





The computer program product of claim 12, wherein the program instruction are further configured to cause the processing unit that: 
permits retrieval of the target message from the target queue conditioned upon the largest value of timing difference being less than the threshold value.  


Claim 15:
The computer program product of claim 12, wherein the program instruction are further configured to cause the processing unit that:
denies retrieval of the target message from the target queue if the largest value of timing difference exceeds the threshold value; and 
generates an error message in response to the retrieval of the target message from the target queue being denied.  


Claim 16:
A system for processing of a message stream, the system comprising: 
a processor; 
a computer-readable storage medium communicatively coupled to the processor and storing program instructions; 
an interface that obtain messages of a message stream, each message having an associated timestamp; Page 5 of 18Appl. No. 16/545,121 Reply to Office Action of January 7, 2021 
a queue component that store each message in at least one of a plurality of queues, wherein the messages of each queue are ordered based on their timestamp such that a 
a message retrieval component that:
control retrieval of a target message from a front of a target queue based on a timing difference between the timestamp of the target message and the timestamps of a front message of each of other queues of the plurality of queues that are not the target queue, wherein a first message in a first queue has a first timestamp earlier than the timestamp of the target messageand wherein the controlling of the retrieval comprises: 
for each of the other queues, determine a timing difference between the timestamp of the target message and a front message of each queue, and 
identify a largest value of timing difference from the determined timing differences, and 
permit a retrieval of the target message from the target queue, wherein the permitting of the retrieval of the target message from the target queue is based on whether the largest value of timing difference exceeds a threshold value.  


Cancel claim 17


Claim 18:
The system of claim 16, wherein the message retrieval component is that: 
permit retrieval of the target message from the requested queue if the largest value of timing difference does not exceed the threshold value.  


Claim 19:
The system of claim 18, wherein the message retrieval component generates an error 


Claim 20:
The system of claim 18, further comprising: Page 6 of 18Appl. No. 16/545,121 Reply to Office Action of January 7, 2021 
an alignment configuration component receives an input signal representative of a temporal alignment requirement and to determine the threshold value based in the received input signal.  


Claim 21:
The system of claim 16, further comprising: 
a timing component generates a timestamp representing a time 


Claim 22:
The system of claim 16, wherein, each message is related to at least one topic of a plurality of topics; and 
wherein the queue component is further 
associate each queue of the plurality of queues with at least one topic of the plurality of topics; and store each message related to the at least one topic in a queue associated with the at least one topic.


Claim 23:
The system of claim 16, wherein a user defines the threshold value.


Claim 24:
A computer-implemented method for processing of a message stream, the method comprising: 
obtaining messages of a message stream, each message having an associated timestamp, wherein each message is related to at least one of a plurality of topics; 
defining a plurality of queues associated with at least one topic; and 
storing each message in at least one of the plurality of queues associated with the at least one topic each message is related to; Page 7 of 18Appl. No. 16/545,121 Reply to Office Action of January 7, 2021 
storing each message in at least one of a plurality of queues, wherein the messages of each queue are ordered based on their timestamp such that a message with the earliest timestamp is positioned at a front of the queue; 
generating a timestamp representing a time associated with the message; 

controlling retrieval of a target message from the front of a target queue based on a timing difference between the timestamp of the target message and the timestamps of a front message of each of other queues of the plurality of queues that do not include the target queue, wherein a first message in a first queue has a first timestamp earlier than the timestamp of the target message;
for each of the other queues, determining a timing difference between the timestamp of the target message and a front message of the queue;
identifying a largest value of timing difference from the determined timing differences; 
receiving an input signal representative of a temporal alignment requirement; 
determining a threshold value based on the received input signal; and 



Claim 25:
A system comprising: 
a processor; and 
a computer-readable storage medium communicatively coupled to the processor and storing program instructions executed by the processor, the program instructions are configured to cause the processor that: 
obtain messages of a message stream, each message having an associated timestamp, wherein each message is related to at least one of a plurality of topics; 
define a plurality of queues associated with at least one topic; 

Reply to Office Action of January 7, 2021 store each message in at least one of a plurality of queues, wherein the messages of each queue are ordered based on their timestamp such that a message with the earliest timestamp is positioned at a front of the queue; 
generate a timestamp representing a time associated with the message; 
associate the generated timestamp with the message; 
control retrieval of a target message from the front of a target queue based on a timing difference between the timestamp of the target message and the timestamps of a front message of each of other queues of the plurality of queues that do not include the target queue, wherein a first message in a first queue has a first timestamp earlier than the timestamp of the target message; 

identify a largest value of timing difference from the determined timing differences; 
receive an input signal representative of a temporal alignment requirement; 
determine a threshold value based on the received input signal; 
delay retrieval of the message from the target queue being denied; 
determine the message associated with the longest value is no longer in its associated queue; 
identify a remaining largest value of timing differences from the determined timing differences; and 
permit, while the first message remains in the first queue, retrieval of the target message from the target queue 


Claim 26:
The system of claim 25, wherein the program instructions are further configured to cause the processor that: Page 9 of 18Appl. No. 16/545,121 Reply to Office Action of January 7, 2021 
deny retrieval of the target message from the target queue if the largest value of timing difference exceeds the threshold value; and 
generate an error message in response to the retrieval of the target message from the target queue being denied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U.S. Pub. No. 2019/0303224 A1 to Liu et al. and directed to system for generating message queues to store messages being sent to a client device.
U.S. Pub. No. 2019/0149504 A1 to Norwood et al. and directed to system for bucketing messages based on the producer labeled time stamps.
U.S. Pub. No. 2020/0073736 A1 to Xia et al. and directed to a system for organizing messages and transmitting messages from messages queues.
U.S. Pub. No. 2018/0007180 A1 to Pal et al. and directed to a process of priority-based processing of messages received from multiple servers.
U.S. Pub. No. 2014/0161135 A1 to Acharya et al. and directed to a system for maintaining latency fairness in an input 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194